ACCEPTED
                                                                                                     05-15-00143-CR
                                                                                          FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                                7/23/2015 3:03:27 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK

                                   NO. 05-15-00143-CR

THE STATE OF TEXAS                            *       IN THE COURT OF APPEALS
                                                                           FILED IN
                                                                    5th COURT OF APPEALS
V.                                            *       FIFTH             DALLAS, TEXAS
                                                                    7/23/2015 3:03:27 PM
TORRY GOODSON                                 *       DISTRICT OF TEXASLISA MATZ
                                                                            Clerk
                        MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the appellant, and files this his first motion for extension in

which to file the appellant’s brief. In support of said motion the appellant would show

the Court the following:

                                              I.

       On January 13, 2015 a jury trial was held in Cause No. F13-62599 in which the

Appellant was charged in the case with Murder. Appellant was found guilty of murder

on January 16, 2015. On January 20, 2015 the trial court assessed punishment at fifty

(50) years confinement in the Texas Department of Corrections. Notice of appeal and a

motion for new trial were both filed on January 25, 2015. The trial court’s certification

of defendant’s right of appeal was filed on June 24, 2015. The clerk’s record was filed

on May 20, 2015 and the court reporter’s record was filed on June 8, 2015 with Exhibits

filed by the court reporter on June 30, 2015. Appellant’s brief was due on July 8, 2015.

On July 13, 2015 this Court sent notice that the time to file appellant’s brief had expired

and directing appellant to file said brief within ten days with an extension.

                                              II.

       The appellant’s request for an extension is based on the following facts:

Appellant’s attorney of record, Jeff P. Buchwald, file a motion to substitute which was



                                                                                              1
granted on July 8, 2015. Said attorney just recently obtained the reporter’s and clerk’s

record from the public defender’s office and has not had sufficient time to review same

and prepare Appellant’s brief.

        Appellant’s attorney, Jeff Buchwald, is currently finishing another appellant brief

in State of Texas v. Daniel Mavero (NO. 05-14-01097-CR) which is due on August

7, 2015. In addition, said attorney is working on other appellate briefs in the following

cases: State of Texas v. Jerry Chandler (05-15-00598); State of Texas v .David

Broomfield (05-15-00093); State of Texas v. Brian Gaeta (05-14-01202-CR); State of

Texas v. Roderick Brown (05-15-00374-CR) and State of Texas v. Jason Crouch (05-15-

00858). Furthermore, said attorney is currently preparing for trial in State of Texas v.

Justin Greer set for jury trial on August 10, 2015 in cause nos. F1476638, F1476635 and

F1476857 as well as jury trials set for August 17, 2015 and August 24, 2015 in State of

Texas v. Ronald Gray and State of Texas v. Soto Santos respectively. Finally, Mr.

Buchwald is working on at least 50 other cases which are set for trial, pleas, hearings

and/or sentencings. Counsel respectfully requests an extension for 45 days from the date

of the filing of this extension to file said brief.


        WHEREFORE, PREMISES CONSIDERED, the appellant respectfully requests

that the time for the filing of the appellant’s brief be extended 45 days to September 6,

2015.




                                                 Respectfully submitted,



                                                                                            2
                                          /s/ Jeff P. Buchwald______
                                          Jeff P. Buchwald
                                          305 Spring Creek Village, Suite 538
                                          Dallas, Texas 75248
                                          (972) 788-5016
                                          SBN 03293300
                                          Buchwald7@msn.com




                            CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the
foregoing motion has been hand delivered to the office of Susan Hawk, the District
Attorney for Dallas County, Texas Frank Crowley Courts Building 133 North Industrial
Blvd. LB 19 on this the 23rd day of July, 2015.



                                          /s/ Jeff P. Buchwald_______
                                          Jeff P. Buchwald




                                                                                       3